Citation Nr: 0728861	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-24 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a skin condition.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for a stomach 
condition, to include as secondary to a skin condition.

4.  Entitlement to service connection for a nervous 
condition, to include as secondary to a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The Board notes that in August 2005 the veteran's wife 
submitted a letter describing the veteran's trouble 
maintaining employment and/or inability to work.  This issue 
is referred to the RO for clarification and any appropriate 
action. 

The Board further notes that during the July 2005 formal 
hearing before the decision review officer in St. Petersburg, 
Florida, the veteran and his representative withdrew the 
issues of entitlement to service connection for a back 
condition and entitlement to an increased rating for 
bilateral hearing loss. These issues will not be addressed by 
the Board and are considered to be properly withdrawn in 
accord with 38 C.F.R. § 20.204.

The issues of entitlement to service connection for a skin 
condition, entitlement to service connection for a stomach 
condition, to include as secondary to a skin condition, and 
entitlement to service connection for a nervous condition, to 
include as secondary to a skin condition, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1976 rating decision denied service 
connection for a skin condition.

2.  The evidence pertaining to the veteran's skin condition 
that was submitted subsequent to the October 1976 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's October 1976 decision that denied service 
connection for a skin condition is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been received to reopen the 
veteran's claim for a skin condition. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for a skin 
condition was denied by the RO in October 1976.  An appeal of 
this decision was not perfected and thus it became final.  In 
March 2002 the veteran filed a claim for service connection 
for his skin condition.  In July 2002 the RO denied the 
veteran's claim to reopen his claim for service connection, 
and the veteran perfected a timely appeal of this decision.

Claims such as this that were received on or after August 29, 
2001, shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to the last 
final rating decision.  Evidence is considered "new" if it 
was not of record at the time of the last final disallowance 
of the claim.  "Material" evidence is evidence which relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the last prior final denial, a number of documents have 
been submitted in support of the claim.  These include VAMC 
treatment notes, private treatment records, lay statements, 
and hearing testimony.  This constitutes "new" evidence 
because it was not previously submitted and is not cumulative 
or redundant of prior evidence.   

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claim.  The 
veteran's claim for service connection was denied in October 
1976 because there was no evidence that the condition was 
incurred in service.  While the lack of documentation of the 
veteran's condition in his service medical records has not 
changed since 1976, the Board finds probative a number of lay 
statements that have been submitted since that time.  

The veteran claims he suffers from severe acne, which causes 
great physical and emotional discomfort.  Most recently, the 
veteran was diagnosed with cystic acne in a May 2004 VAMC 
treatment record.  He states the acne has also caused 
extensive scarring, and this is confirmed by a number of 
medical records.  He contends his acne is predominately 
centralized on his upper back, but that some extent exists on 
his chest, neck, and face as well.  
The veteran has argued that the acne began during his time in 
service.  His service medical records show a normal entrance 
examination in this regard, and they are devoid of any 
documentation of a skin problem.  Throughout his appeal the 
veteran has maintained that when he sought treatment for his 
acne in service, he was provided with a bar of anti-bacterial 
soap, but that his complaints were not taken very seriously 
given his young age and the proclivity of acne in men of his 
age.  He contends this accounts for the lack of in-service 
documentation of the condition.  In his November 2002 notice 
of disagreement the veteran further contends that at his 
separation examination he was not asked to remove his shirt, 
so his acne was not observed by the examiner at separation.

The Board finds this account to be a reasonable explanation 
for the lack of in-service documentation of the veteran's 
acne.  The veteran's allegations are credible as they have 
been consistent since 1976.   In further support are a number 
of lay statements.  Particularly, the veteran submitted 
copies of two letters sent to him by his mother in 1969 and 
1970 when he was in the Navy.  In each letter his mother 
refers to the veteran's back.  In the 1969 letter she states, 
"I am also glad to hear your back is better," and in the 
1970 letter she states, "I hope your back is better."  The 
veteran contends she made these statements in response to his 
complaints about the outbreaks of acne occurring on his back.  
As the medical evidence indicates the veteran's acne is, 
indeed, centralized on his back, as documented in VAMC 
treatment records spanning from 1976 to 2004, the fact that 
the veteran's mother does not specify acne as the problem 
with the veteran's back does not discount her statements, as 
found by the RO in the December 2005 Supplement Statement of 
the Case.  Reasonable doubt must be construed in favor of the 
veteran.

In further support, the veteran submitted a March 2002 letter 
from his brother.  The letter describes that the veteran 
wrote letters to him while in service complaining of the 
boils and cysts developing on his back and the lack of 
treatment options available for the problem.  His brother 
stated that in 1970 he too joined the service and that he and 
the veteran then served together and were both assigned to 
the USS Ticonderoga.  He explained that he witnessed the 
veteran's skin condition becoming worse, describing the 
veteran's problems with the cysts breaking open and staining 
his t-shirts, that the acne would sometimes spread to under 
his hair and in his ears, and the overall physical and 
emotional discomfort he saw his brother experiencing.  He 
described being shocked and sickened by the sight of his 
brother's skin when the veteran picked him up at the airport 
in California so that he could report for duty in 1970.  He 
described the condition as hideous.  He stated he could not 
even pat his brother on the back without the veteran jumping 
and swearing at him to not touch his back.  The Board finds 
the level of detail provided in this letter persuasive, and 
the veteran's brother's personal observations credible. 

Moreover, in July 2002, a letter from W. Landon Dennison, 
Jr., M.D. was received.  Dr. Dennison is a physician who 
treated the veteran for his acne subsequent to service in 
1974-1976, according to the October 1976 rating decision and 
as shown by 1976 medical records.  The July 2002 letter 
provides the following statement, "[i]n speaking with you on 
the telephone it seems apparent that your acne did not exist 
prior to enlistment as your induction physicals mentioned 
nothing about acne. You stated that you were seen by the 
medical staff for acne on two ships while you were on active 
duty. I think that this establishes the fact that you did not 
have the acne prior to enlistment and it did begin while you 
were with the U.S. Navy."  While Dr. Dennison's opinion that 
the veteran's acne originated in service is predicated 
entirely on the veteran's account of events, as described 
above the Board finds the veteran's account of events to be 
credible.  As such, Dr. Dennison's statement constitutes 
additional and persuasive evidence of the in-service 
incurrence of the condition.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (holding that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history provided by the 
veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated.)

Given all of this evidence and construing all reasonable 
doubt in favor of the veteran, the Board finds that the 
record shows both a current diagnosis and the in-service 
incurrence of the veteran's acne.  This raises a reasonable 
possibility of substantiating the claim, and the claim is 
thus reopened.



Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, letters from the RO of May 2002, October 2002, and July 
2005 collectively set forth the elements of a service 
connection claim and include the standard for new and 
material evidence, but do not explicitly state the basis for 
the prior final denial.  As such they do not fully meet the 
requirements of Kent.  However, because the instant decision 
reopens the veterans' claim any deficiency with respect to 
notice regarding new and material evidence is moot.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a skin condition 
is reopened.



REMAND

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

A remand is required as the service medical records may be 
incomplete. A May 1969 note in the existent record indicates 
that the veteran participated in Medical Research Project 
Number MF 022.03.07-4018, Antiviral Drugs in the Prevention 
of Respiratory Disease in Naval Recruits.  The notation 
indicates that no physical reactions were noted however, it 
is reasonable to assume that records of the veteran's 
physical condition prior to and following the experiment may 
have been recorded.  The note indicated that permanent 
records of the study were to be retained.  Finally, the 
service medical records include only a part of the separation 
examination report of February 1971.  The third and fourth 
pages consisting of the Report of Medical History (part of 
the Standard Form 89) are not of record.  An attempt to 
secure this document must be made.  

A remand is also required in order to afford the veteran a VA 
examination to determine the nature and etiology of his skin 
condition. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, as described above, the veteran has a current diagnosis 
of cystic acne, and the record supports that the condition 
was incurred in service.  A VA examination is necessary to 
provide objective medical evidence of any link that may exist 
between the veteran's current diagnosis and the acne he 
incurred in service.  There are no medical nexus opinions 
associated with the claims file.  The veteran has not yet 
been afforded a VA examination for his skin.  Adjudication of 
the veteran's claims for service connection for a stomach and 
nervous condition, to include as secondary to the veteran's 
skin condition, is deferred pending the results of the VA 
examination.  Of note, separate VA examinations are not 
warranted for the stomach and nervous conditions, as medical 
evidence of a nexus is already associated with the file.  An 
August 2005 letter from Rajiv Dhingra links the stomach 
condition to the veteran's acne, and an August 2005 VAMC 
treatment note found it is more likely than not that the 
veteran's depression and anxiety are secondary to his skin 
condition and low back pain.

Additionally, the veteran has identified medical records that 
do not appear to have been requested by the RO or associated 
with the claims file.  In a May 2002 VA Form 21-4142 the 
veteran stated he has received treatment from a VA hospital 
in Vermont, Dr. Wm. Shea at Mary Fletcher Hospital, Dr. 
Victoria Dizon, and Dr. James Madison.  It does not appear 
these records have been requested by the RO.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  As for federal 
records, 38 


U.S.C. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  VA must attempt to obtain these records.

Finally, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain private 
treatment records, to include records 
from all treatment provided by Dr. Wm. 
Shea from Mary Fletcher Hospital, Dr. 
Victoria Dizon, Dr. James Madison, and 
any other private treatment he has 
received since discharge related to these 
claims.  Thereafter, the RO should 
attempt to obtain those records.  Do not 
associate duplicate records with the 
file.

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and insure 
compliance with 38 C.F.R. § 3.159(e)(i)-
(iv) (2006).  

4.  The RO should make an attempt to 
secure the veteran's service medical 
records through official channels.  Seek 
out any records associated with the 
Medical Research Project Number MF 
022.03.07-4018, Antiviral Drugs in the 
Prevention of Respiratory Disease in 
Naval Recruits conducted in May 1969, and 
the third and fourth pages of the Report 
of Medical History (part of the Standard 
Form 89) which was part of the separation 
examination conducted in February 1971.  

5.  Obtain and associate with the claims 
file all records from the VA hospital in 
Vermont at which the veteran was treated.  
Ask the veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

6.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his skin condition.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, noting 
the Board's findings of a current 
diagnosis and in-service incurrence 
discussed in the decision portion of this 
document, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed skin 
condition had its onset during service or 
is in any other way causally related to 
his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


